Case 18-10014-SDM      Doc 154    Filed 01/28/19 Entered 01/28/19 15:28:58           Desc Main
                                 Document     Page 1 of 13


 ___________________________________________________________________________________
                                         SO ORDERED,




                                                Judge Selene D. Maddox

                                                United States Bankruptcy Judge

          The Order of the Court is set forth below. The case docket reflects the date entered.
 __________________________________________________________________________________



                        UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF MISSISSIPPI


  IN RE:
        CLINTON LEE DAVIDSON                                      CASE NO.: 18-10014


               DEBTOR                                             CHAPTER 7




 ONE SOURCE FORMS AND LABELS, INC, and
 CLINTON LEE DAVIDSON, INDIVIDUALLY and
 D/B/A ONE SOURCE FORMS AND LABELS                                                PLAINTIFFS

 V.                                                                          ADV. NO. 18-01015

 AMY CALLAHAN and TIMOTHY R. CALLAHAN
 And JOHN DOES 1-5                                                               DEFENDANTS



                       MEMORANDUM OPINION AND ORDER

       This matter came before the Court for hearing on January 15, 2019 on the following two
 motions:
       1.     The Application to Compromise Controversy [Dkt #25] which has been filed in the
       adversary proceeding One Source Forms and Labels, Inc. et al. v. Amy Callahan et al.,
       Adv. No. 18-01015 (“the adversary proceeding”), and



                                        Page 1 of 13
Case 18-10014-SDM         Doc 154     Filed 01/28/19 Entered 01/28/19 15:28:58           Desc Main
                                     Document     Page 2 of 13


        2.     The Application for Authority to Pay Compensation to Special Counsel (“the
        Application for Compensation”)[Dkt #137] which has been filed in In re Clinton Lee
        Davidson, Case No. 18-10014, the underlying bankruptcy case associated with the
        adversary proceeding (“the Chapter 7 case”).

        All interested parties briefed the Court on the relevant issues, and the Court held an

 evidentiary hearing and heard arguments on January 15, 2019. Due to the interconnectedness of

 the motions, the Court will address both motions in a single memorandum opinion and order. For

 the reasons outlined below, the Court finds that both applications should be granted.

                                        I. JURISDICTION

        The Court has jurisdiction over the parties to and the subject matter of this case pursuant

 to 28 U.S.C. § 1334(a), 28 U.S.C. § 157(a) and the Standing Order of Reference signed by Chief

 District Judge L.T. Senter dated August 6, 1984. This is a “core proceeding” under 28 U.S.C.

 § 157(b)(2)(A) (matters concerning the administration of the estate), (B) (exemptions from

 property of the estate), and (E) (orders to turn over property of the estate).

                                             II. FACTS

        The relevant facts are largely undisputed. Clinton Lee Davidson (“Davidson”) is the former

 owner of One Source Forms and Labels, Inc. (“One Source”). During his ownership and operation

 of One Source, Davidson hired Amy Callahan (“Callahan”) to handle certain bookkeeping matters

 for One Source.      Over the course of her employment, Callahan engaged in a systematic

 embezzlement of funds from One Source, ultimately absconding with approximately $494,591.75.

 Because of the significant losses resulting from Callahan’s embezzlement, Davidson elected to

 liquidate most of his retirement funds and use the proceeds as operating capital for One Source.

 The liquidated value of the life policy and annuities totaled $366,802.55.

        After Callahan’s embezzlement was discovered, Davidson terminated her employment on

 May 5, 2017. On August 13, 2017, Callahan was arrested by officers of the Tupelo Police

                                             Page 2 of 13
Case 18-10014-SDM          Doc 154    Filed 01/28/19 Entered 01/28/19 15:28:58             Desc Main
                                     Document     Page 3 of 13


 Department and charged with felony embezzlement. On March 23, 2018, Davidson and One

 Source filed a Verified Complaint and Request for Preliminary Injunction against Callahan, her

 husband (“Timothy Callahan”), and John Does 1-5 in the Lee County Circuit Court. Davidson

 and One Source sought recovery of the funds Callahan embezzled as well as other remedies.

 Davidson retained Norma Carr Ruff (“Ruff”) of the law firm of Webb Sanders & Williams PLLC

 to represent him in the state court action.

           On January 3, 2018, Davidson filed the instant petition for Chapter 7 bankruptcy. Later,

 on March 23, 2018, Tim Callahan, through counsel, had the state court action removed to this

 Court as an adversary proceeding within the Chapter 7 case. At the commencement of the Chapter

 7 case, Davidson’s legal right to pursue civil remedies against Callahan and the other defendants

 vested in the bankruptcy estate and fell under the Trustee’s control pursuant to well-established

 bankruptcy law. At the time Davidson filed the Chapter 7 case, he did not list any claims against

 third parties or retirement accounts in Schedule B. On April 16, 2018, Davidson amended

 Schedule B to include the adversary proceeding, which he valued at $600,000.00. Davidson has

 not filed any other amendments indicating the existence retirement accounts or retirement-related

 assets.

           On May 15, 2018, the Court granted the Trustee’s Application to Employ Ruff to represent

 the Trustee in the adversary proceeding without objection from Davidson. [Dkt #84] The Order

 included language approving Ruff as special counsel to the Trustee “upon the terms and conditions

 . . . set forth in the Application.” Id. According to the terms and conditions of the Application to

 Employ, Ruff proposed a 38% contingency fee. [Dkt #57] On November 29, 2018, Callahan

 pleaded guilty to one count of embezzlement and was placed on probation and ordered to pay

 $200,000.00 in criminal restitution. The restitution funds are currently being held in the trust fund



                                               Page 3 of 13
Case 18-10014-SDM        Doc 154     Filed 01/28/19 Entered 01/28/19 15:28:58               Desc Main
                                    Document     Page 4 of 13


 of Callahan’s attorney, Jason Herring. On or about that same day, Ruff filed the Application to

 Compromise Controversy, asserting in relevant part:

                 To avoid further litigation, the Trustee and the Defendant have agreed to
        settle and compromise the controversy/Claim for the sum of $200,000.00 to be paid
        by the Defendant. The aforesaid settlement sum will be paid to the Trustee upon
        the approval of this compromise and settlement by the Court in full and complete
        satisfaction of the Claim against the Defendant. Said settlement sum is currently
        held in Herring Chapman, PA, IOLTA and will be paid to the Trustee in full within
        fifteen (15) days of the entry of the order from the Court approving this compromise
        and settlement and payment of the settlement sum to the Trustee.

                As a part of the terms and conditions of this settlement and after all the
        aforesaid matters are completed, the Trustee and Defendants, Amy Callahan and
        Tim Callahan will execute mutual releases releasing each other, including their
        attorneys, officers, agents, employees, and insurers, from all liability arising out of
        the Claim, including any costs associated with the Claim.

 Motion to Approve Compromise and Settlement at ⁋ 4-5.

        At the same time, Ruff submitted the Application for Compensation, seeking 38% of the

 $200,000.00 in restitution funds paid by Callahan—an amount equal to $76,000.00.

        Davidson opposes both Applications arguing inter alia that:

        1.      The criminal restitution paid by Callahan is not property of the estate.
        Accordingly, Ruff is not entitled to compensation from it because she was initially
        hired solely to pursue the civil matter, and the civil matter itself cannot be deemed
        compromised and settled merely by virtue of the restitution payment.

        2.      Davidson’s original contract with the Firm of Webb Sanders & Williams
        PLLC required him to pay a retainer of $10,000.00, with the understanding that the
        firm would be paid a 30% contingency fee for a pre-trial recovery or a 45% fee if
        the case went to trial. In either case, the $10,000.00 retainer Davidson had already
        paid would be credited against any amount paid as a contingency fee. Thus, the
        38% contingency fee sought by Ruff’s Application for Compensation is excessive.

        3.    The Application for Compensation should be modified to exclude any
        amounts that are identified as amounts included in a qualified retirement plan.

        4.      Callahan’s payment of criminal restitution does not resolve all the issues
        raised by Davidson’s civil complaint. Therefore, it is inappropriate to approve the
        compromise and settlement of the adversary proceeding.



                                            Page 4 of 13
Case 18-10014-SDM         Doc 154    Filed 01/28/19 Entered 01/28/19 15:28:58              Desc Main
                                    Document     Page 5 of 13


        The Trustee, through Ruff, responded to Davidson’s arguments by questioning Davidson’s

 standing to object to both applications.

                                        III. DISCUSSION
    A. Davidson’s Standing to Raise Objections

        As a threshold matter, the Trustee argues that Davidson lacks standing to oppose both the

 Application to Compromise Controversy and the Application for Compensation. As the Trustee

 notes, bankruptcy standing is necessarily “quite limited” compared to standing before an Article

 III court. Matter of Technicool Systems, Inc., 896 F.3d 282, 285 (5th Cir. 2018).

        The narrow inquiry for bankruptcy standing—known as the “person aggrieved”
        test—is “more exacting” than the test for Article III standing. Rather than showing
        the customary “fairly traceable” causal connection, a bankruptcy appellant must
        instead show that he was “directly and adversely affected pecuniarily by the order
        of the bankruptcy court.” In essence, bankruptcy standing requires “a higher causal
        nexus between act and injury.” This restriction narrows the playing field, ensuring
        that only those with a direct, financial stake in a given order can appeal it.

 Technicool, 896 F.3d at 385–86.

        In Technicool, the Fifth Circuit agreed that the owner of a Chapter 7 debtor corporation

 lacked standing to object to an application by the trustee to employ a law firm. Id. at 384. The law

 firm had previously represented a creditor in the same case to assist the trustee in consolidating

 claims and piercing the corporate veil against the owner. Id. At the time the Application to Employ

 was filed, the creditor’s proof of claim represented 93% of the total claims made against the debtor

 corporation. Id. The owner argued that, but for the creditor’s proof of claim, the debtor

 corporation’s assets would exceed its debts, and he would be entitled to any surplus from the estate.

 Id. at 386. The owner also argued that because the law firm represented both the creditor and the

 trustee, the law firm might fail to disclose any defects in the creditor’s proof of claim and rob him

 of a possible surplus. Id. The Fifth Circuit rejected the owner’s argument as speculative, holding

 that the specific purposes for which the law firm had been retained would not affect the court’s

                                            Page 5 of 13
Case 18-10014-SDM         Doc 154    Filed 01/28/19 Entered 01/28/19 15:28:58              Desc Main
                                    Document     Page 6 of 13


 determination of the validity of the creditor’s claim. Therefore, the representation did not affect

 the owner’s pecuniary interests. Id.

        The Trustee also points to In re Matthews, No. 10-96519-MGD, 2014 WL 1277874 (Bankr.

 N.D. Ga., Mar. 11, 2014) and the cases cited therein for the general proposition that a Chapter 7

 debtor typically lacks standing to object to a trustee’s administration of the estate except where a

 reasonable possibility of a surplus exists.

        [G]enerally, a Chapter 7 debtor lacks standing to contest a settlement on behalf of
        the estate because the debtor will not receive any distribution from the estate. Thus,
        the debtor cannot assert a pecuniary interest in the settlement. Courts generally
        agree that a debtor has no standing to object to the manner in which the trustee
        administers the bankruptcy estate, except in the case where a surplus is in prospect.
        The debtor carries the burden of proof of establishing that a “surplus is a reasonable
        possibility” to allow the court to identify a pecuniary interest.

 Matthews, 2014 WL 1277874 at *3 (citations omitted).

        While an accurate summary of the law as it pertains to standing in Chapter 7 cases, the case

 at bar is distinguishable from Technicool. Here, Ruff, the attorney representing the Trustee now

 seeking approval to settle and be paid, was previously Davidson’s own attorney in the original

 state court action prior to removal. Also, Davidson’s objections to both the Application to Settle

 Controversy and the Application for Compensation are premised on arguments that the adversary

 proceeding may produce a surplus if fully litigated to its conclusion. Davidson further argues that

 the criminal restitution payment is not an asset of the estate and should be delivered to Davidson

 in its entirety. Davidson’s arguments implicate his pecuniary interests in both applications. While

 those arguments may be meritless, the Court cannot reject them as a basis for standing without

 considering them on the merits.

        At the hearing, Davidson raised an opposing argument. Chapter 7 debtors have been

 allowed standing to object to a settlement where the settlement affected the amount of distribution


                                               Page 6 of 13
Case 18-10014-SDM          Doc 154    Filed 01/28/19 Entered 01/28/19 15:28:58             Desc Main
                                     Document     Page 7 of 13


 to the holder of a nondischargeable claim. In re Horvath, 2015 Bankr. LEXIS 654, at *29-30

 (Bankr. N.D. Ohio Mar. 3, 2015)(finding the debtor had a sufficient pecuniary interest in the

 settlement agreement because it would likely impact the amount of funds available to pay a

 nondischargeable priority tax claim); see also DeBilio v. Golden (In re DeBilio), No. CC-13-1441-

 TaPaKi, 2014 Bankr. LEXIS 3886, at *8 (B.A.P. 9th Cir. Sept. 11, 2014) (holding the debtor had

 a pecuniary interest in a settlement and sale in light of a nondischargeable support claim). The

 Court notes that the Internal Revenue Service has filed a proof of claim in this case (Proof of Claim

 4-1) asserting a nondischargeable tax debt in the amount of $20,840.81.

        In any event, Davidson’s standing at this point is like Schrödinger’s cat: both alive and

 dead until it is considered by the Court. As a result, and for purposes of this opinion, the Court

 need not decide the issue of Davidson’s standing to address both applications at issue here.

    B. Criminal Restitution Award as Property of the Estate

        Davidson argues in both objections that the $200,000.00 criminal restitution award paid by

 Callahan is not property of the bankruptcy estate. If the criminal restitution award is not property

 of the bankruptcy estate, those funds can neither be viewed as a basis for approving the

 compromise and settlement nor form the basis for a calculation of any contingency fee award to

 which Ruff is entitled.

        Property of the estate includes “all legal or equitable interests of the debtor in property as

 of the commencement of the case.” 11 U.S.C. § 541(a)(1).1 State law determines whether a debtor

 has a legal or equitable interest in property of the kind sufficient to bring the property into the

 bankruptcy estate. Croft v. Lowry (In re Croft), 737 F.3d 372, 374 (5th Cir. 2013). After the




        1
         Hereinafter, all Code sections refer to the Bankruptcy Code contained in Title 11 of the
 United States Code, unless otherwise noted.
                                            Page 7 of 13
Case 18-10014-SDM         Doc 154    Filed 01/28/19 Entered 01/28/19 15:28:58              Desc Main
                                    Document     Page 8 of 13


 debtor’s state law property interests are determined, federal bankruptcy law is applied to establish

 the extent to which those interests are property of the estate. Butner v. United States, 440 U.S. 48,

 55 (1979).

        To the Court’s knowledge, there is no Mississippi law that exempts criminal restitution

 from judgment or attachment. Further, Davidson has not suggested that a restitution award is

 exempt. Compare In re Morawski, 2013 WL 6198213 (Bankr. N.D. Ill. Nov. 26, 2013)(holding

 that Illinois law specifically exempted restitution awards made under Illinois’s Mandatory

 Victim’s Restitution Act). Rather, Davidson relies on the novel theory that the criminal restitution

 should be “representative of” the qualified retirement plans that he liquidated prepetition and

 therefore should be exempt under 11 U.S.C. § 541(b)(7). As the Court understands this theory,

 Callahan’s embezzlement compelled Davidson to liquidate his retirement investments and use the

 proceeds from that liquidation to fund his business.        Davidson argues the funds Callahan

 embezzled represent two things: (1) funds from Davidson’s retirement plans that were liquidated

 and deposited in his business operating account and (2) money earned from his business that he

 would have contributed to his qualified plans but for the embezzlement.

        The Court is not persuaded. The Code provisions cited by Davidson – §§ 541(b)(7)(A)(i)(1)

 and 541(b)(7)(A)(ii) – refer to funds withheld by an employer from the wages of employees as

 payment for contributions to an employee benefit plan under Title I of ERISA or to a deferred

 compensation plan under 26 U.S.C. § 457 (the Internal Revenue Code). These Code provisions

 plainly refer to funds held by the employer to be placed in a retirement plan or funds that are

 presently in a plan.    Davidson’s broader interpretation that the Code provisions apply to

 hypothetical funds that he would have placed into a retirement plan had they remained under his




                                            Page 8 of 13
Case 18-10014-SDM         Doc 154    Filed 01/28/19 Entered 01/28/19 15:28:58               Desc Main
                                    Document     Page 9 of 13


 control is purely speculative. In addition, Davidson’s argument that the Code provisions apply to

 funds previously held in retirement plans goes against established law.

         The Supreme Court in Clark v. Rameker categorically rejected his interpretation. 573 U.S.

 122, 129 (2014). There, the Court was confronted with a claimed exemption for then-existing

 retirement accounts that had been inherited by a debtor who was the sole beneficiary of her

 deceased mother’s IRA account. Clark, 573 U.S. at 129.

         In ordinary usage, to speak of a person's “retirement funds” implies that the funds
         are currently in an account set aside for retirement, not that they were set aside for
         that purpose at some prior date by an entirely different person. Under petitioners'
         contrary logic, if an individual withdraws money from a traditional IRA and gives
         it to a friend who then deposits it into a checking account, that money should be
         forever deemed “retirement funds” because it was originally set aside for
         retirement. That is plainly incorrect.

 Id. at 130.

         The theory that funds once held in retirement accounts should retain that characteristic after

 being withdrawn was rejected by the Clark Court. Moreover, Davidson’s exemption argument for

 funds that he could have put in his retirement accounts (but for the embezzlement) is even more

 of a stretch from the plain language of the Code provisions. In light of Clark, the Court concludes

 that the criminal restitution funds at issue do not represent funds included in a qualified retirement

 plan. Also, because Davidson has not identified any other basis for exempting the restitution

 award, the Court concludes that the criminal restitution award is property of the bankruptcy estate.

     C. Application to Settle Controversy

         Davidson next argues that it would be improper to approve the Application to Settle

 Controversy while other issues in the adversary proceeding remain unresolved (including but not

 limited to the allegations against Tim Callahan). Davidson asserts that, in addition to the

 $200,000.00 criminal restitution award, the adversary proceeding might also lead to a civil



                                             Page 9 of 13
Case 18-10014-SDM         Doc 154 Filed 01/28/19 Entered 01/28/19 15:28:58                  Desc Main
                                 Document    Page 10 of 13


 judgment against Callahan and possibly others. If so, such judgments represent additional assets

 to be paid into the estate through garnishments and other judgment-recovery mechanisms.

        Davidson, however, provides no evidence in support of his argument that overcomes the

 Trustee’s contrary testimony. Under examination by Ruff, the Trustee testified that based on his

 analysis of the case, neither Callahan nor her husband would likely have any funds to make a

 meaningful payoff on any civil judgment. The Trustee further opined that there would be

 significant difficulties in obtaining a judgment against Tim Callahan, as well as difficulties in

 obtaining and/or collecting a judgment against Callahan herself if she withdrew her guilty plea and

 took the case to trial. While Callahan was able to work out a non-adjudication in exchange for

 $200,000.00 in restitution, the Court understands that the restitution funds came primarily, if not

 entirely, from Callahan’s family members.

        According to the Trustee’s testimony, those family members would not have been willing

 to finance any criminal restitution or civil settlement greater than $200,000.00. The Trustee further

 testified that the family members were only willing to finance the restitution based on the

 resolution of both the criminal and civil matters. Under these circumstances, the Court is

 persuaded by the Trustee’s testimony. A $200,000.00 criminal restitution award in exchange for

 settling all the civil claims against the adversary proceeding defendants represents the best possible

 outcome for the unsecured creditors who will receive a sizeable payout as opposed to receiving

 nothing.

        Even Davidson will benefit somewhat from the settlement. Davidson is still entitled to

 $39,000.00 from his wildcard exemption provided under Miss. Code Ann. § 85-3-1(h).

 Undoubtedly, this is a disappointing result considering the enormity of what he has lost due to

 Callahan’s actions. But the result is an improvement over any likely outcome from litigating the



                                            Page 10 of 13
Case 18-10014-SDM         Doc 154 Filed 01/28/19 Entered 01/28/19 15:28:58                  Desc Main
                                 Document    Page 11 of 13


 adversary proceeding. The Application to Settle Controversy is reasonable and fair and warrants

 Court approval. Therefore, Davidson’s objection is overruled.

    D. Application for Compensation

        Finally, Davidson objects to the Trustee’s Application for Compensation and raises two

 arguments. First, he argues that the criminal restitution award is not a part of the bankruptcy estate

 and that Ruff, who was retained to pursue the civil matter, should not be entitled to compensation

 from the criminal matter. The Court has already rejected this argument. The criminal restitution

 award is an asset of the bankruptcy estate, and that asset was obtained as part of Ruff’s

 representation of the estate.

        Second, Davidson refers the Court to his original contractual agreement with Ruff and with

 the law firm of Webb Sanders & Williams, PLLC. According to the terms of that agreement, Ruff

 was to be limited to a 30% contingency fee award for any recovery obtained before trial.

 Davidson’s original $10,000.00 retainer would also be credited against the recovery before the

 30% is applied. Davidson argues that Ruff’s time and effort spent on these matters was insufficient

 to justify an 8% increase in her contingency fee award.

        The Code governs the parameters of professional fee agreements, and the Court is very

 familiar with those provisions and the relevant case law. Professionals have the option to be

 compensated under either §§ 328(a) or 330(a). In re Barron, 325 F.3d 690, 693)(5th Cir.

 2003)(Barron II).    Section 328(a) applies when the court approves a fee as a part of the

 employment application at the outset of the engagement, while § 330(a) applies when the court

 has yet to do so. In re Asarco, L.L.C., 702 F.3d 250, 260 (5th Cir. 2012). Under § 328(a),

 professional fee agreements previously approved by the court can only be reduced if the contract

 terms were “improvident in light of developments not capable of being anticipated at the time of



                                            Page 11 of 13
Case 18-10014-SDM        Doc 154 Filed 01/28/19 Entered 01/28/19 15:28:58                Desc Main
                                Document    Page 12 of 13


 the fixing of such terms and conditions.” § 328(a). The objecting party must show more than just

 that the subsequent developments were “unforeseen.” In re Barron 225 F.3d 583, 586 (5th Cir.

 2000)(Barron I); see also In re ASARCO, L.L.C., 702 F.3d at 258 (“[T]he intervening

 circumstances must have been ‘incapable of anticipation, not merely unanticipated.’”)(quoting

 Barron II, 325 F.3d at 693).    Even if the bankruptcy court sets the fee by prior approval, “it

 reserves the power to alter them.” In re Coho Entergy Inc., 395 F.3d 198, 204 (5th Cir. 2004).

        In this case, the Court, with Judge Jason D. Woodard presiding, previously approved the

 Trustee’s application that employed Ruff according to the 38% contingency fee term. [Dkt #84]

 As such, the Court’s analysis should and would have focused on § 328(a). Davidson, however,

 has not produced any evidence of subsequent developments that could not have been anticipated

 by the Trustee and which rendered the contract terms improvident. Davidson’s main objection is

 the belief that Ruff failed to spend a sufficient amount of time to justify a 38% contingency fee.

 The Fifth Circuit has rejected that argument. Barron II, 325 F.3d at 693-95 (holding that fee

 arrangements approved under § 328(a) may not be altered simply because the fee appears excessive

 in hindsight at the conclusion of the case); see also ASARCO, 702 F.3d at 259 (“[T]he fact that

 contingency fees may appear excessive in retrospect is not a ground to reduce them because ‘early

 success by counsel is always a possibility capable of being anticipated.’”)(quoting In re Smart

 World Techs., LLC, 552 F.3d 228, 235 (2d Cir. 2009)).

        Regardless of the lack of evidence offered by Davidson, the Court will not rubber stamp

 Applications for Compensation solely because a preapproved, employment application contains a

 fee arrangement. Contrary to the Trustee’s position taken at the hearing, the Court does not

 perform an inquiry under § 328(a) to merely determine timing, i.e., when the Trustee may disburse




                                           Page 12 of 13
Case 18-10014-SDM         Doc 154 Filed 01/28/19 Entered 01/28/19 15:28:58               Desc Main
                                 Document    Page 13 of 13


 fees to a professional. While the Court’s discretion to alter fee agreements under § 328(a) is more

 limited than under § 330(a), the Court still may alter the fee.

        As to Davidson’s contractual argument, he misapprehends the nature of Ruff’s contract

 with the Trustee. The 8% contingency fee increase was not a modification of Davidson’s

 original contract with Ruff and her law firm. Rather, it was an entirely new contract between

 Ruff and the Trustee acting in his capacity as overseer of the bankruptcy estate. Based on the

 testimony provided by the Trustee at the hearing, a 38% contingency fee award in an adversary

 proceeding is within the acceptable range of attorney’s fees. Accordingly, Davidson’s objection

 is overruled.

                                        IV. CONCLUSION

        Based on the foregoing analysis, it is hereby ORDERED that:

 1.     The Application to Compromise Controversy [Dkt #25] which has been filed in the

 adversary proceeding One Source Forms and Labels, Inc. et al. v. Amy Callahan et al., Adv. No.

 18-01015 is APPROVED; and

 2.     The Application for Authority to Pay Compensation to Special Counsel [Dkt # 137] which

 has been filed in In re Clinton Lee Davidson, Case No. 18-10014, the underlying bankruptcy case

 associated with the adversary proceeding, is APPROVED.

                                       ##END OF ORDER##




                                            Page 13 of 13
